DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 16, and 17 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Sarh(US Publication 2006/0231682).
Sarh discloses a system for securing a shear tie to a fuselage comprising a shear tie connector and a fuselage mandrel made of multiple parts which define slots within which the shear tie is located.([0047]; Figures 9A and 9B)
Regarding claims 2 and 17, the shear tie includes a skin side plate member and a frame side plate member.(18)
Regarding claim 3, Lee et al. shows the frame side plate member extending transverse to the skin side plate member.(Figure 3)
Regarding claim 16, the mandrel parts define slots.(Figure 9A)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 and 16-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Joern(US Publication 2016/0101576) in view of De Mattia(US Publication 2015/0202824) and Sarh.
Joern discloses a method and apparatus of making a fuselage wherein slots are formed in the fuselage mandrel surface for stringers.(Figure 6)  The reference does not disclose the presence of shear ties.  De Mattia shows individual shear ties between the stringers but suggests they are added after formation of the fuselage since they are bolted to the skin.(Figure 1A)  Sarh discloses forming and joining the shear ties to the skin at the same time the stringers, etc. are attached simplifies manufacturing by reducing part count and eliminating the need to separately make the shear ties.[0010]  It would have been obvious to one of ordinary skill in the art at the time of filing to add slots for shear ties to the mold surface of Joern since shear ties are a well-known and conventional part of a fuselage as shown by De Mattia(Figure 1A) and since Sarh discloses forming everything together simplifies manufacturing by eliminating the need to fasten the shear ties to the fuselage.[0010]
Regarding claims 2, 3, and 17 , De Mattia shows the shear ties have a skin side plate and a frame side plate which are transverse to one another.(Figure 1B)
Regarding claims 4 and 18, since the openings in the mandrel are made to the shape of the element to be placed in there and since De Mattia shows a plurality of spaced shear ties(Figure 1A), it would have been obvious to one of ordinary skill in the art at the time of filing to have a plurality of slots for the plurality of shear ties since De Mattia shows a plurality of shear ties and Joern shows the opening in the mandrel are made to the size of the element to be joined to the fuselage.
Regarding claim 6, the references cited do not disclose the size of the slots.  However, It would have been obvious to one of ordinary skill in the art at the time of filing to make the slots for the shear ties slightly longer than the shear ties so the ties could be placed in the slots more easier and without damaging the fibers at the end by bending them.
Regarding claim 7, one in the art would appreciate the slots would have a width in the direction transverse to the circumference of the mandrel since the shear ties have a width in that direction.
Regarding claim 8, the references cited do not disclose the size of the slots.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to make the slots for the shear ties slightly wider than the shear ties so the ties could be placed in the slots more easier and without damaging them.
Regarding claim 9, Joern shows all the recesses in the mandrel having bottoms spaced apart from the outer surface of the mandrel.(Figure 6)  It would have been obvious to one of ordinary skill in the art at the time of filing to have the slot have a bottom recessed from the outer surface of the mandrel since Joern shows it for all the other elements in the mandrel and since as bottom would prevent the shear tie from slipping out during manufacturing. 
Regarding claims 9-12, De Mattia shows the shear tie has a portion which extends along the skin.(Figure 1B)  Joern shows the skin is intended to rest on the mandrel surface and shape it.[0096]  One in the art would understand the skin was intended to be smooth and for the skin side plate to not for a raised area in the skin ,the mandrel would need to have a recessed surface in which the skin side plate can fit so the skin remains smooth.  It would have been obvious to one of ordinary skill in the art at the time of filing to form a recessed surface in the mandrel adjacent the slot so the skin side plate member does not form a raised area on the final skin.  Since the shear tie has a frame member which extends transverse to the skin plate, one in the art would appreciate the slot in the mandrel for the shear tie would be shaped lie the shear tie, i.e. with a flat part along the mandrel surface and a part going into the mandrel for the frame side plate.  One in the art would appreciate the frame side plate slot would be the shape of the frame side plate, i.e. with spaced apart sidewall and ends.
Allowable Subject Matter
Claims 13-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  regarding claim 13, the prior art of record does not teach or clearly suggest a shear tie connection system with a slot having two portions as described and a retention member positioned in the second portion of the slot which applies force to the frame side plate of the shear tie.  Regarding claims 14 and 15, the prior art of record does not teach or clearly suggest two different composite gap fillers associated with the same shear tie connector.  Regarding claim 20, the prior art of record does not teach or clearly suggest placing an adhesive on the skin side plate of the shear tie, placing a tackifier on the adhesive, and placing a composite material on the tackifier.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA J MUSSER whose telephone number is (571)272-1222. The examiner can normally be reached 6:45-4:15 M-Th; 6:45-3:15 second Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BARBARA J. MUSSER
Primary Examiner
Art Unit 1746



/BARBARA J MUSSER/Primary Examiner, Art Unit 1746